Exhibit 10.3
 
ASSET PURCHASE AGREEMENT
 
ASSET PURCHASE AGREEMENT (the “Agreement”) dated as of May 12, 2014, by and
between U.S. Rare Earths, Inc., a corporation existing under the laws of Nevada
(the “Seller”), and Mach One Media Group, Inc., a corporation existing under the
laws of Nevada (the “Buyer”).
 
W I T N E S S E T H:
 
WHEREAS, Seller has entered into a Master Sale Agreement with the Buyer dated as
of the date hereof (the “Master Agreement”) pursuant to which the delivery of
this Agreement is a closing condition;
 
WHEREAS, Seller owns certain assets and liabilities related to the business of
providing customized advertising services operating as Calypso Media Group
Service, Calypso Media or Calypso (the “Business”);
 
WHEREAS, Seller and Buyer agree that the Business operates at a loss;
 
WHEREAS, subject to the terms and conditions hereof, Seller desires to sell,
transfer and assign to Buyer, and Buyer desires to purchase from Seller, all of
the properties, rights and assets and certain liabilities of Seller related to
the Business;
 
WHEREAS, any undefined capitalized terms shall bear such meaning ascribed to
them in the Master Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
 
ARTICLE I.
PURCHASE AND SALE OF ASSETS.
 
1.1. Sale of Assets.  Effective at January 1, 2014, Seller hereby sells,
assigns, transfers and delivers to Buyer, and Buyer hereby purchases from
Seller, all of Seller’s right, title and interest in and to all of the
properties and assets of the Seller, of every kind and description, tangible and
intangible, real, personal or mixed, and wherever located, related to the
Business as set forth on Exhibit A attached hereto.
 
The assets, properties and business of Seller being sold to and purchased by
Buyer under this Section 1.1 are referred to herein collectively as the
“Assets.” Notwithstanding the foregoing, in no event will any assets of the
Seller which are not media and advertising related (the “Non-Media Assets”) be
sold, assigned, transferred or delivered to the Buyer.
 
1.2. Assumed Liabilities. Effective at January 1, 2014, Buyer hereby accepts and
assumes, and is and will be fully liable and responsible for, and Seller is and
shall have no further liability or responsibility for or with respect to any and
all liabilities and obligations of relating to the Business including, without
limitation, (i) liabilities and obligations arising out of events occurring on
and after January 1, 2014 related to Buyer’s ownership of the Assets and (ii)
all obligations and liabilities of Seller which are to be performed after
January 1, 2014 arising under the contracts included in the Assets, and (iii)
the liabilities and obligations identified in Exhibit B hereto (collectively,
the “Assumed Liabilities”).  The assumption of the Assumed Liabilities by Buyer
hereunder shall not enlarge any rights of third parties under contracts or
arrangements with Seller.  Seller and Buyer agree that the liabilities of Buyer
assumed herein offset any benefit Buyer may receive as a result of Buyer’s
acquisition of the net operating losses.
 
 
1

--------------------------------------------------------------------------------

 
 
1.3. Transfer of Assets.  Seller shall transfer the Assets to Buyer at closing
by executing and delivering to Buyer a Bill of Sale in the form attached hereto
as Exhibit C.  In addition, Seller shall execute and deliver any and all
assignments and such other documents as are necessary to consummate the
transactions contemplated hereby.
 
ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller hereby represents and warrants to Buyer that:
 
2.1. Organization and Good Standing.  Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada.  
 
2.2. Authorization of Agreement.  Seller has all requisite corporate power,
authority and legal capacity to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and thereby.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, have been duly authorized by all necessary action on the part of Seller.
This Agreement has been duly and validly executed and delivered by Seller and
(assuming the due authorization, execution and delivery by Buyer) this Agreement
constitutes the legal, valid and binding obligations of Seller, enforceable
against Seller, in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).  Neither the execution or delivery of this
Agreement by Seller nor the consummation by Seller of the transaction
contemplated herein will result in a breach of the terms or provisions of the
Articles of Incorporation or By-Laws of Seller, or any material agreement or
other instrument to which Seller is a party.
 
2.3. Ownership and Transfer of Assets.  Seller has good and marketable title to
all of the Assets free and clear of all mortgages, pledges, security interests,
charges, liens, claims, restrictions and encumbrances of any kind (collectively,
“Liens”) whatsoever.  Upon the sale, assignment, transfer and delivery of the
Assets to Buyer hereunder and under the Seller Documents, there will be vested
in Buyer good, marketable and indefeasible title to the Assets, free and clear
of all Liens.
 
2.4. No Other Agreements to Sell or Options. Seller has no commitment or legal
obligation, absolute or contingent, to any person or firm other than Buyer, to
(i) sell, assign or transfer all or substantially all of the Assets, (ii) effect
any merger, consolidation or other reorganization of Seller, or (iii) enter into
an agreement which would conflict with this Agreement.  There are no outstanding
options, rights, agreements, commitments or demands of any character relating to
the acquisition of the Assets by any party other than Buyer.
 
 
2

--------------------------------------------------------------------------------

 
     
   2.5. Financial Statements and Records.  All balance sheets, financial
statements, income statements, accounts receivable and accounts payable records,
and all other financial records of Seller other than those related to the
Business are current, true, correct and complete, have been prepared in
accordance with generally accepted accounting principles applied on a basis
consistent with prior periods and present fairly and accurately the financial
condition of Seller, and there are no liabilities of Seller which are not
reflected thereon.
 
2.6. Litigation and Proceedings.  To Seller’s knowledge, there are no suits,
claims, complaints, legal proceedings, administrative enforcement proceedings or
legal actions before any court or governmental authority pending, or, to the
knowledge of Seller or the Advertising Companies, threatened against Seller, the
Advertising Companies, the Assets or the Business.  To Seller’s knowledge, there
is no material decision, order, judgment, ruling, injunction, award or decree
against Seller, the Advertising Companies, the Assets or the Business.
 
     2.7. Taxes.  With respect to taxes owed by or claimed to be owed to Seller
or the Advertising Companies, Seller agrees to be responsible for all 2013 taxes
and costs associated with preparing and filing all required tax returns and
reports.
 
     2.8. Disclosure.  No representation or warranty by Seller in this Agreement
nor in any exhibit, schedule, written statement or certificate furnished or to
be furnished to Buyer pursuant hereto, or in connection with the transactions
contemplated hereby, contains any untrue statement or omits to state a material
fact.  All documents furnished by or on behalf of Seller to Buyer in connection
with this transaction and all information contained therein are true, correct
and complete as of the date thereof.
 
   2.9. Insurance.  Seller has and will have as of the date of Closing such
insurance policies that are customary in the industry (including policies
providing property, casualty, employment practices, errors and omissions,
liability and workers’ compensation coverage) including coverages, deductibles
and limits that are reasonable and customary in the industry.  With respect to
each policy of insurance, (i) the policy is legal, valid, enforceable and in
full force and effect and shall remain in effect through Closing, (ii) the
policy shall remain in effect after Closing, and (iii) Seller is not in default
of any such policy.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF
BUYER
 
Buyer represents and warrants to Seller that:
 
3.1. Organization and Good Standing. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada.
 
3.2.  Authorization of Agreement. Buyer has all requisite corporate power,
authority and legal capacity to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and thereby.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, have been duly authorized by all necessary action on the part of Buyer.
This Agreement has been duly and validly executed and delivered by Buyer and
(assuming the due authorization, execution and delivery by Seller) this
Agreement constitutes the legal, valid and binding obligations of Buyer,
enforceable against Buyer, in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE IV.
COVENANTS
 
4.1. Other Actions.  Each of Seller and Buyer shall use its best efforts to (i)
take all actions necessary or appropriate to consummate the transactions
contemplated by this Agreement and (ii) cause the fulfillment at the earliest
practicable date of all of the conditions to their respective obligations to
consummate the transactions contemplated by this Agreement.
 
           4.2  Non-Media Related Assets. Each of the Seller and Buyer are
entering into this Agreement on the understanding that the Assets do not include
any Non-Media Assets. If after Closing, either party hereto discovers that the
Assets include any Non-Media Assets, then Buyer shall transfer all right, title
and interest to such Non-Media Assets to the Company or its successors and
assigns upon a showing sufficient to Buyer that such Assets are, in fact,
Non-Media Assets.
 
          4.3. Use of Names; Confidentiality.  After Closing, Seller will not
for any reason, directly or indirectly, for itself or any other person or
entity, (i) use the name, “Calypso”, “Calypso Media Group”, “Calypso Media”,
“Media Depot”, “Media Max”, or any other name associated with the Advertising
Companies or the Business, (ii) use any internet domain name associated with or
similar to that of the Advertising Companies or the Business, or (iii) use or
disclose any trade secrets, confidential information, know how, proprietary
information or other intellectual property of Seller transferred pursuant to
this Agreement and any of the exhibits.
 
      4.4. Further Assurances.  Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably requests in order to carry out the intent and
accomplish the purposes of this Agreement and all exhibits and to consummate the
transactions contemplated hereby and thereby.
 
ARTICLE V.      
INDEMNIFICATION


    5.1. Indemnification.  Seller agrees to indemnify, defend, save and hold
harmless Buyer and Michael Parnell from and against any and all claims, demands,
actions, causes of action, damages, loss, costs, taxes, diminutions in value,
interests on borrowed money, liability, fees (including attorney’s fees) or
expense, including amounts spent on investigation, defense or settlement of any
claim which may be brought against Buyer and/or Michael Parnell and/or which
Buyer and/or Michael Parnell may suffer, sustain, or become subject to as a
result of, in respect of, or arising out of (i) any misrepresentation or breach
of any representation, warranty or covenant made by Seller, (ii) any non-tax
related liability, obligation or commitment of  Seller arising out of
transactions entered into or events occurring prior to Closing, or (iii) any
non-tax related liability of Seller not expressly and explicitly assumed by
Buyer.
 
 
 
4

--------------------------------------------------------------------------------

 
   
   5.2. Right to Indemnification Not Affected by Knowledge.  All
representations, warranties, covenants, and obligations in this Agreement, any
of the exhibits, and any other certificate or document delivered pursuant to
this Agreement will survive Closing.  Buyer’s and Michael Parnell’s right to
indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, the exhibits, or the Closing, with respect to
the accuracy or inaccuracy of, or compliance with, any such representation,
warranty, covenant, or obligation.  The waiver of any condition based on the
accuracy of any representation or warranty, or on the performance or compliance
with any covenant or obligation, will not affect Buyer’s or Michael Parnell’s
right to indemnification, payment of damages, or other remedy based on such
representations, warranties, covenants, and obligations.
 
5.3. Insurance.  With respect to the obligations set forth in this Article,
Seller shall be entitled and required to take advantage of any insurance policy
that covers such claims, and shall not be required to indemnify or hold harmless
Buyer and Michael Parnell for any claims that are covered by an insurance
policy.  It is the express intent of this Agreement that Seller’s obligation to
indemnify Buyer and Michael Parnell shall apply only to claims not covered by
existing insurance.
 
ARTICLE VI.
CONDITIONS TO CLOSING
 
       6.1. Conditions Precedent to Obligations of Buyer.  The obligation of
Buyer to consummate the transactions contemplated by this Agreement is subject
to the fulfillment, on or prior to the Closing Date, of each of the following
conditions (any or all of which may be waived by Buyer in whole or in part to
the extent permitted by applicable law):
 
(a) all representations and warranties of Seller contained herein qualified as
to materiality shall be true and correct in all material respects at and as of
the Closing Date with the same effect as though those representations and
warranties had been made again at and as of that time; and
 
(b) Seller shall have performed and complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by it on or prior to the Closing Date.
 
       6.2. Conditions Precedent to Obligations of Seller.  The obligations of
Seller to consummate the transactions contemplated by this Agreement are subject
to the fulfillment, prior to or on the Closing Date, of each of the following
conditions (any or all of which may be waived by Seller in whole or in part to
the extent permitted by applicable law):
 
(a) all representations and warranties of Buyer contained herein shall be true
and correct in all material respects at and as of the Closing Date with the same
effect as though those representations and warranties had been made again at and
as of that date;
 
(b) Buyer shall have performed and complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by Buyer on or prior to the Closing Date; and
 
(c) each of the conditions to closing set forth in the Master Agreement shall
have been performed by Buyer (or, if applicable, waived by Seller).
 
ARTICLE VII.
MISCELLANEOUS
      
      7.1. Definitions. Any undefined capitalized terms herein shall bear such
meaning as ascribed to them in the Master Agreement.
 
      7.2. Payment of Sales, Use or Similar Taxes.  All sales, use, transfer,
intangible, recordation, documentary stamp or similar taxes or charges, of any
nature whatsoever, applicable to, or resulting from, the transactions
contemplated by this Agreement shall be borne by Buyer.
 
      7.3. Survival of Representations and Warranties.  The parties hereto
hereby agree that the representations and warranties contained in this Agreement
or in any certificate, document or instrument delivered in connection herewith,
shall survive the execution and delivery of this Agreement, and the Closing
hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
      7.4. Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Texas, without regard to the principles of conflicts of law thereof.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, partners, members, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of Plano.  Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of Plano for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.  
 
       7.5. Entire Agreement.  Except with respect to the Master Agreement, this
Agreement represents the entire understanding and agreement between the parties
hereto with respect to the subject matter hereof.  This Agreement supersedes
that certain letter agreement between USRE and Michael Parnell dated January 28,
2014 which after the date hereof shall be terminated and of no further force and
effect.
 
       7.6. Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by Seller and Buyer or, in the case of a waiver, by the
party against whom enforcement of any such waived provision is sought.  No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.
 
       7.7. Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto at or prior to 5:30 p.m. (New
York City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a business day or later than 5:30 p.m. (New York City time) on any
business day, (c) the second (2nd) business day following the date of mailing,
if sent by U.S. nationally recognized overnight courier service or (d) upon
actual receipt by the party to whom such notice is required to be given.  The
address for such notices and communications shall be as set forth on the
signature pages attached hereto.
 
 
6

--------------------------------------------------------------------------------

 
 
    7.8. Severability.  If any provision of this Agreement is prohibited by law
or otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
    7.9. No Assignment.  No assignment of this Agreement or of any rights or
obligations hereunder may be made by either Seller or Buyer (by operation of law
or otherwise) without the prior written consent of the other party hereto and
any attempted assignment without the required consents shall be void.
 
    7.10. Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns. No party may assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other party hereto.
 
    7.11. Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart.  In the event that any executed
signature page is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such executed signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.
 
    7.12. Publicity. Neither Buyer or Seller shall issue any press releases or
any other public statements with respect to the transactions contemplated
hereby; provided, however, Seller shall be entitled, without the prior approval
of Buyer, to issue any press release, file any reports with the Securities and
Exchange Commission or make other public disclosure with respect to such
transactions as required by applicable law and regulations.
 
    7.13. Expenses.  Except as otherwise provided in this Agreement, each party
will pay its own costs and expenses, including legal and accounting expenses,
related to the transactions contemplated by this Agreement, irrespective of when
incurred.
 
    7.14. Independent Legal Counsel. Each party acknowledges that it has read
the entire Agreement, understands it and in addition, has received independent
legal advice from counsel to the extent it considers is warranted as to the
advisability of executing this Agreement and with respect to all matters
contained herein.
 


 
[Intentionally Blank]
 


 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Agreement on the date first written above.


 

 
BUYER:
         
Mach One Media Group, Inc.
           
By:
/s/ Michael D. Parnell        Name:  Micheal D. Parnell       Title:   
Secretary/Director          

 
 
Address:
 12 North Washington St.         Mountoursville, PA          17754         Fax
No: 570.337.7636    


 
SELLER:
         
U.S. Rare Earths, Inc.
           
By:
/s/ Kevin M. Cassidy        Name:  Kevin M. Cassidy       Title:    CEO        
 



 
Address:
 5600 Tennyson Pkwy          Suite 240          Plano, TX 75024        Fax No:
(972) 829-8933 

 
 
 
8

--------------------------------------------------------------------------------

 




 
Exhibit A


Description of the Assets


The following properties and assets of the Seller:


1.           $26,203.75 in cash at First State Bank Acct# 1021249
 
2.           $98,374.27 in accounts receivable pursuant to the accounts
receivable list attached hereto as Schedule I.
 
3.           $520.75 in deferred revenue.
 
4.           The following trademarks: “Calypso”, “Calypso Media Group” and
“Calypso Media”.
 
5.           The leases of the offices maintained at 12 Gunnebo Drive, Lonoke,
Arkansas 72086 and 2 North Washington Street, Montoursville, Pennsylvania 17754
to the extent that such leases are in the name of U.S. Rare Earths, Inc. or its
predecessors.


 
9

--------------------------------------------------------------------------------

 
 
Schedule I
 
Description of Accounts Receivable
 
US$
 
Accounts receivable due from A-Action - invoice#10277
    4,000.00  
Accounts receivable due from AAA AIR CONDITIONING, INC. - invoice#10007
    150.00  
Accounts receivable due from AAA AIR CONDITIONING, INC. - invoice#10182
    75.00  
Accounts receivable due from AIR CONTROL HEATING & ELECTRIC - invoice#9882
    897.00  
Accounts receivable due from AIR DONE RIGHT - invoice#10205
    4,000.00  
Accounts receivable due from AIR TECH - invoice#10222
    750.00  
Accounts receivable due from ALL YEAR HEATING & COOLING - Credit memo#36465-1387
    (1,399.00 )
Accounts receivable due from ARIA AIR CONDITIONING & HEATING - Invoice#9992
    150.00  
Accounts receivable due from ARIA AIR CONDITIONING & HEATING - Invoice#10165
    75.00  
Accounts receivable due from ARTRAC COMPANY, LLC - Invoice#10254
    2,058.64  
Accounts receivable due from BALLARD NATURAL GAS - Invoice#9979
    150.00  
Accounts receivable due from BALLARD NATURAL GAS - Invoice#10153
    75.00  
Accounts receivable due from BLAIR BROTHERS GOLDSMITHS - Invoice#5845
    1,307.50  
Accounts receivable due from BLAIR BROTHERS GOLDSMITHS - Invoice#9008
    340.00  
Accounts receivable due from BLAIR BROTHERS GOLDSMITHS - Invoice#9180
    1,000.00  
Accounts receivable due from BRIDGER HEATING & COOLING - Credit memo#22473-1498
    (75.00 )
Accounts receivable due from CLIMATE MECHANICAL, INC. - Invoice#9696
    4,500.00  
Accounts receivable due from CLIMATE MECHANICAL, INC. - Invoice#9713
    1,000.00  
Accounts receivable due from CLIMATE MECHANICAL, INC. - Invoice#9754
    5,000.00  
Accounts receivable due from CLIMATE MECHANICAL, INC. - Invoice#9768
    1,000.00  
Accounts receivable due from CLIMATE MECHANICAL, INC. - Invoice#9835
    1,000.00  
Accounts receivable due from CLIMATE MECHANICAL, INC. - Invoice#9908
    1,000.00  
Accounts receivable due from CLIMATE MECHANICAL, INC. - Invoice#9893
    150.00  
Accounts receivable due from CLIMATE MECHANICAL, INC. - Invoice#10157
    75.00  
Accounts receivable due from COMFORT HEATING & AIR INC. - Invoice#10250
    374.88  
Accounts receivable due from CONEJO VALLEY HEATING & AIR - Invoice#10279
    2,000.00  
Accounts receivable due from COUNTRY WIDE SERVICE COMPANY - Credit memo#16
    (1,000.00 )
Accounts receivable due from DAYCO HEATING & AIR - Invoice#10264
    1,115.00  
Accounts receivable due from ED ISAACSON - Invoice#10257
    15.00  
Accounts receivable due from FAST SIGNS - Invoice#10255
    264.71  
Accounts receivable due from FAST SIGNS - Invoice#10271
    264.71  
Accounts receivable due from FERGUSON HEATING & COOLING - Invoice#10260
    11,343.92  
Accounts receivable due from FERGUSON HEATING & COOLING - Invoice#10268
    4,635.00  

 
 
 
10

--------------------------------------------------------------------------------

 
 
 
Accounts receivable due from FERGUSON HEATING & COOLING - Invoice#10273
    18,423.50  
Accounts receivable due from FERGUSON HEATING & COOLING - Invoice#10275
    8,473.32  
Accounts receivable due from GENSCO - Invoice#10276
    3,736.00  
Accounts receivable due from GLOVER & SONS - Invoice#9745
    1,000.00  
Accounts receivable due from HOOVER TRACTOR - Invoice#10266
    10,250.00  
Accounts receivable due from IDEAL SERVICES - Invoice#10265
    6,115.00  
Accounts receivable due from INVESTORS FIRST CAPITAL - Invoice#9461
    698.50  
Accounts receivable due from JACKSON & FOSTER - Invoice#10245
    1,775.00  
Accounts receivable due from JMS AC & HEATING - Invoice#3913
    3,913.00  
Accounts receivable due from LEWIS AIR - Invoice#10267
    2,197.00  
Accounts receivable due from LYCOMING FOUNDATION - Invoice#10073
    900.00  
Accounts receivable due from LYCOMING PHYSICAL THERAPY - Invoice#10256
    264.71  
Accounts receivable due from LYCOMING PHYSICAL THERAPY - Invoice#10270
    264.71  
Accounts receivable due from MARTY'S BICYCLE SHOP - Invoice#10229
    1,006.00  
Accounts receivable due from MARTY'S BICYCLE SHOP - Invoice#10239
    821.00  
Accounts receivable due from MASON MECHANICAL - Invoice#10278
    800.00  
Accounts receivable due from MCCORMICK TRACTOR - Credit memo#18
    (3.00 )
Accounts receivable due from MCCORMICK TRACTOR - Invoice#10272
    172.50  
Accounts receivable due from MURPHY HEATING & AIR CONDITIONING - Invoice#9967
    150.00  
Accounts receivable due from MURPHY HEATING & AIR CONDITIONING - Invoice#10142
    75.00  
Accounts receivable due from NORTHERN LITE - Invoice#8466
    150.00  
Accounts receivable due from NORTHERN LITE - Invoice#8613
    1,000.00  
Accounts receivable due from ON TIME AIR CONDITIONING & HEATING - Credit memo#17
    (358.33 )
Accounts receivable due from PREFFERRED PLUMBING, HEATING & AIR - Invoice#10132
    75.00  
Accounts receivable due from SAGAMORE YACHT CLUB - Invoice#10234
    1,337.50  
Accounts receivable due from SAGAMORE YACHT CLUB - Invoice#10235
    75.00  
Accounts receivable due from SAGAMORE YACHT CLUB - Invoice#10236
    365.00  
Accounts receivable due from SOS MECHANICAL - Invoice#9716
    1,000.00  
Accounts receivable due from SOS MECHANICAL - Invoice#9771
    1,000.00  
Accounts receivable due from SOS MECHANICAL - Invoice#9824
    1,000.00  
Accounts receivable due from SOS MECHANICAL - Invoice#9899
    1,000.00  
Accounts receivable due from TRACTOR STORE - Invoice#9496
    3,687.50  
Accounts receivable due from TRACTOR STORE - Invoice#9516
    1,818.00  
Accounts receivable due from TRACTOR STORE - Invoice#9518
    1,818.00  
Accounts receivable due from TRACTOR STORE - Credit memo#13
    (1,590.00 )
Accounts receivable due from TRACTOR STORE - Invoice#9798
    1,050.00  
Accounts receivable due from THE TURF TEAM - Credit memo#12
    (4.50 )
Accounts receivable due from WEST COAST PLUMBING - Invoice#10174
    75.00  
Accounts receivable (due from customers) - allowance for doubtful accounts
    (22,448.50 )
Total
    98,374.27  



 
 
11

--------------------------------------------------------------------------------

 
Exhibit B




1. The liabilities and obligations identified on Schedule I.


       2. The leases of the offices maintained at 12 Gunnebo Drive, Lonoke,
Arkansas 72086 and 2 North Washington Street, Montoursville, Pennsylvania 17754
to the extent that such leases are in the name of U.S. Rare Earths, Inc. or its
predecessors.
 
 
12

--------------------------------------------------------------------------------

 
 
Schedule I

[img001.jpg]

 
13

--------------------------------------------------------------------------------

 
 
[img002.jpg]
 
 
 
14

--------------------------------------------------------------------------------

 
Exhibit C
 
15

--------------------------------------------------------------------------------